DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 is pending.

Priority
The application is a continuation of US application No. 15/212,542, now US Patent 10,786,959.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “an inner region”, “an outer region, and “a middle region” in line 4 in regards to the front mold.  There is ambiguous antecedent basis issue regarding this limitation since the claim further sets forth that the front mold having “an inner region” in line 7, “an outer region” in line 10, and “a middle region in line 15, thereby it is unclear if it is directed to the same regions, new regions, or something else.


	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,786,959. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the pending application encompasses the same claimed features of the ‘959 Patent.  Including the same back mold with convex surface, the front mold with inner, outer, and middle regions, along with many of the same claimed features.  The difference includes the feature of the inner region of the ‘959 Patent having the non-circular limitation that the pending application does not have.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Appleton (US 5,271,875) in view of Lieberman (US 5570142).
Appleton teaches of a mold pair (20, 21) for forming a contact lens therebetween, the contact lens (11, see Fig. 1) having a front surface (anterior side 16) and an opposing back surface (posterior side 15) that meet at a lens edge (see tip 37), comprising: 

    PNG
    media_image1.png
    835
    980
    media_image1.png
    Greyscale

a back mold (21) having a convex, rotationally symmetric surface (see surface 46 that is general spherical, see Col. 5, lines 9-12);
a front mold (20) having an inner region, an outer region and a middle region positioned between and connecting said inner and outer regions (see Fig. below), wherein the front mold further comprises:


    PNG
    media_image2.png
    627
    963
    media_image2.png
    Greyscale

an inner region having a concave portion bounded by a continuous, 
outer peripheral edge, wherein the concave portion and outer peripheral edge (see sharp rim 52, that encircles the periphery of the mold cavity defining surface 25, see Col. 5, lines 39-44 as it is seen as being continuous) are sized and shaped to define said front surface and lens edge of said contact lens;
an outer region having a rotationally symmetric shape and which does not influence a shape of said contact lens (see outer region being outside of the mold cavity, see Fig. 10 above), said outer region lying in a single plane and having a continuous, circular, rotationally symmetric inner periphery, wherein said inner periphery of said outer region does not intersect with said outer peripheral edge of said inner region; and

a middle region positioned between and connecting the outer peripheral edge of the inner region and the inner periphery of said outer region, the middle region 
wherein said front and back molds are adapted to be positioned relative to one another such that the outer peripheral edge of said inner region of said front mold is in constant contact with said convex surface of said back mold (see contact point formed between the front and back molds, see Fig. 6 below), and a space (see mold cavity 57) between said front and back molds defines a shape of said contact lens to be formed (see Fig. 6).

    PNG
    media_image3.png
    703
    968
    media_image3.png
    Greyscale


Appleton does not specifically teach of an inner region having a concave portion bounded by a continuous, “non-planar” outer peripheral edge.

It would have been obvious for one of ordinary skill in the art to modify the edge formed of the inner region of Appleton with a non-planar peripheral edge as taught by Lieberman as it would be a change in shape of the peripheral portion of the lens mold of the inner region in order to accommodate the need of a different shape desired for the contact lens formed, particularly in forming non-standard lens compared to standard contact lens that are rotationally symmetrical.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892 form, of particular note:
Lawton (US 2009/0166507) teaches of front and back mold.
Perez (US 2008/0102151) teaches of front and back mold.
Hamilton (US 10166730) teaches of front and back mold with periphery and rim for the lens edge.
Bruce (US 7731872) teaches of front and back mold with periphery and rim for the lens edge.
Clutterbuck (US 6444145) teaches of front and back mold with periphery and rim for the lens edge.
Morris (US 6405993) teaches of front and back mold with periphery and rim for the lens edge.
Seden (US 4955580) teaches of front and back mold with periphery and rim for the lens edge.
Marmo (US 6886936) teaches of a formed contact lens 10, with the lens body 14 having the edge that is continuous and non-planar, see Figs. 1 and 2, see peripheral edge 24.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/EMMANUEL S LUK/Examiner, Art Unit 1744